     Case: 3:18-cr-00003-RAM-RM Document #: 83 Filed: 08/04/21 Page 1 of 1




                          DISTRICT COURT OF THE VIRGIN ISLANDS
                           DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,                     )
                                              )
                     Plaintiff,               )
                                              )
                     v.                       )      Case Nos. 3:18-cr-0003
                                              )
BRAULIO MARTINEZ,                             )
                                              )
                     Defendant.               )
                                              )


                                            ORDER

       BEFORE THE COURT are the motions for compassionate release of Braulio Martinez

(“Martinez”). (ECF Nos. 72, 77.) It appearing to the Court that Martinez may have been

released from incarceration, it is hereby

       ORDERED that, no later than August 11, 2021, the United States shall file notice and

documentation of the incarceration status of Defendant Martinez.



Dated: August 4, 2021                             /s/ Robert A. Molloy
                                                  ROBERT A. MOLLOY
                                                  Chief Judge
